Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 24 November 1805
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dearest Ellen 
                     
                     Washington Nov. 24. 05
                  
                  Your letter of the 10th. did not get here till the 19th. and this is the first post-day since that for answering it. I am afraid that sending your letters a few minutes too late, only arrive at Milton after the departure of the post & lie there a week. I am very doubtful that something like this must have happened with the letters of the 16th. if any were then written, as they ought to have been recieved on the 19th. but now cannot be till tomorrow morning when your post will come in. in the mean time ours goes out this evening. I am the more fearful of such an accident, because your Mama may possibly have given me notice to send off a carriage, which notice is not recieved although it was expected. it is expected that mrs Madison will leave Philadelphia tomorrow & be here with mrs Cutts in the course of the week. she will of course be here before you. I believe I formerly inclosed the poem now sent. but not being certain & it’s merit considerable I now forward it. in hopes of soon seeing you I shall only add kisses for your Mama, sisters, & yourself, and my affectionate salutations to your Papa.
                  
                     Th: Jefferson 
                     
                  
               